Citation Nr: 1326695	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  12-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1951 to January 1953.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a back disorder.  The Veteran appealed the denial of service connection in this decision, and the matter is now before the Board. 
 
The Veteran testified via video conference from the RO in San Antonio, Texas before the undersigned Veterans Law Judge at a hearing held in October 2012.  A review of the Virtual VA paperless claims processing system reveals that the system includes documents that relate to, and have been considered as part of the present appeal.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a low back disorder which he contents is related to service.  Specifically, the Veteran has stated in written and oral testimony that during service he injured his back while unloading equipment from the back of a truck.   An MRI conducted at a private facility in September 2012 revealed multilevel spondylosis with neuroforaminal encroachment, lateral recess encroachment and nerve root impingement.  These changes were most pronounced at the L3-4 level of the spine, on the right side where an extruded disc fragment impinges upon the neuroforamen.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Board is presented with competent evidence of a current disability, the Veteran's lay evidence of an in-service injury, and the Veteran's lay testimony connecting his current symptoms with service, but insufficient competent medical evidence to decide the claim.  Accordingly, the Veteran must be afforded the opportunity to have a VA examination regarding the etiology of his current back disorder.

During his 2013 hearing, the Veteran indicated that he has sought treatment from a chiropractor and has discussed his back symptomatology with his family doctor.  A review of the claims file indicates that records from these treatments have not been sought.  In order to satisfy VA's duty to assist the Veteran in developing his claim, an effort must be made to obtain any such private records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran to have him identify all relevant private treatment referable to the back, including treatment from his family doctor and treatment from a chiropractor.  Once identified, please take appropriate steps to acquire copies of such records and associate them with the claims file.  Please document all such efforts in the claims file, including any negative responses received.

2.  Following the above development, schedule the Veteran for a VA examination of his back with regard to the etiology of his current back disorder.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should set forth an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current back disorder had its onset in service or is otherwise related to service.  For purposes of the opinion, the examiner is to assume that the in-service incident described by the Veteran, that he slipped and fell while unloading equipment from a truck, occurred as stated.

Note: The term "at least as likely as not' does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it. 

3.  After completing all indicated development, readjudicate the claim for service connection for a back disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



